                       Case 3:17-cv-03638-RS Document 44 Filed 08/23/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Northern District
                                             __________  DistrictofofCalifornia
                                                                      __________


         PEYMAN PAKDEL and SIMA CHEGINI                        )
                             Plaintiff                         )
                                v.                             )      Case No.     3:17-CV-03638-RS
  CITY AND COUNTY OF SAN FRANCISCO, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs Peyman Pakdel and Sima Chegini                                                                    .


Date:          08/23/2021                                                               /s/ Jeffrey W. McCoy
                                                                                         Attorney’s signature


                                                                                  Jeffrey W. McCoy, No. 317377
                                                                                     Printed name and bar number
                                                                                      Pacific Legal Foundation
                                                                                            930 G Street
                                                                                      Sacramento, CA 95814

                                                                                               Address

                                                                                      jmccoy@pacificlegal.org
                                                                                            E-mail address

                                                                                          (916) 419-7111
                                                                                          Telephone number

                                                                                          (916) 419-7747
                                                                                             FAX number
